Case 1:17-cv-04853-JSR Document 109-44 Filed 07/11/20 Page 1 of 6




                        EXHIBIT 44
        Case 1:17-cv-04853-JSR Document 109-44 Filed 07/11/20 Page 2 of 6




Document title:             America’s Lethal Politics - The New York Times

Capture URL:                https://www.nytimes.com/2017/06/14/opinion/steve-
                            scalise-congress-shot-alexandria-virginia.html?_r=1

Captured site IP:           151.101.33.164

Page loaded at (UTC):       Fri, 16 Jun 2017 12:59:36 GMT

Capture timestamp (UTC):    Fri, 16 Jun 2017 13:09:13 GMT

Capture tool:               v5.2.2

Page Vault server IP:       54.174.78.137

Browser engine:             Chrome/58.0.3029.81

Operating system:           Microsoft Windows NT 6.2.9200.0 (6.2.9200.0)

PDF length:                 5

Portal URL:                 https://portal.page-vault.com/#/snapshot/637372

User:                       bc-gayla




                                            h85TT8URMQE8eK5VGsTpPH




                                                                                  PALIN02733
                          Case 1:17-cv-04853-JSR Document 109-44 Filed 07/11/20 Page 3 of 6




Document title: America’s Lethal Politics -The New York Times
Capture URL: https://www.nytimes.com/2017/06/14/opinion/steve-scalise-congress-shot-alexandria-virginia.html?_r=1
Capture timestamp (UTC): Fri, 16 Jun 2017 13:09:13 GMT                                                              Page 1 of 4


                                                                                                                    PALIN02734
                          Case 1:17-cv-04853-JSR Document 109-44 Filed 07/11/20 Page 4 of 6




Document title: America’s Lethal Politics -The New York Times
Capture URL: https://www.nytimes.com/2017/06/14/opinion/steve-scalise-congress-shot-alexandria-virginia.html?_r=1
Capture timestamp (UTC): Fri, 16 Jun 2017 13:09:13 GMT                                                              Page 2 of 4


                                                                                                                    PALIN02735
                          Case 1:17-cv-04853-JSR Document 109-44 Filed 07/11/20 Page 5 of 6




Document title: America’s Lethal Politics -The New York Times
Capture URL: https://www.nytimes.com/2017/06/14/opinion/steve-scalise-congress-shot-alexandria-virginia.html?_r=1
Capture timestamp (UTC): Fri, 16 Jun 2017 13:09:13 GMT                                                              Page 3 of 4


                                                                                                                    PALIN02736
                          Case 1:17-cv-04853-JSR Document 109-44 Filed 07/11/20 Page 6 of 6




Document title: America’s Lethal Politics -The New York Times
Capture URL: https://www.nytimes.com/2017/06/14/opinion/steve-scalise-congress-shot-alexandria-virginia.html?_r=1
Capture timestamp (UTC): Fri, 16 Jun 2017 13:09:13 GMT                                                              Page 4 of 4


                                                                                                                    PALIN02737
